      Case 5:16-cv-00369-JM-BD Document 130 Filed 12/11/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION


CHARLES E. HAMNER, ADC#143063                                          PLAINTIFF

v.                        CASE NO. 5:16-CV-00369-JM-BD

KEITH WADDLE                                                         DEFENDANT


     DEFENDANT KEITH WADDLE’S SECOND MOTION FOR SUMMARY
                   JUDGMENT ON THE MERITS

      Comes now Defendant Keith Waddle, and his Second Motion for Summary

Judgment on the Merits states as follows:

      1.    Defendant previously filed a motion for summary judgment in this case

(D.E. Nos. 89, 90, and 91).    The United States Magistrate Judge Beth Deere

recommended this case to be dismissed with prejudice (D.E. 98). The Senior Judge

of the United States District Court for the Eastern District of Arkansas Leon Holmes

adopted the proposed recommendations (D.E. 100), and Plaintiff appealed.        The

United States Court of Appeals for the Eighth Circuit Court affirmed the judgment

in part and reversed in part, and the case was remanded for further proceedings.

Hamner v. Kelley, 737 Fed. Appx. 801, 802 (8th Cir. 2018)(unpublished).

      2.    The only issue that remains in this case is whether Hamner can meet

his burden of proof to show that Waddle was not an impartial decision maker. Id.

Hamner presented evidence reflecting that he had named Waddle in his claim with

the Arkansas State Claims Commission, which was pending at the time of his

disciplinary hearing. Id. In addition, the video recording captured only the formal
      Case 5:16-cv-00369-JM-BD Document 130 Filed 12/11/20 Page 2 of 2




proceedings of the hearing, but Hamner alleged in his verified amended complaint

that he asked Waddle to recuse himself “prior to” the hearing. Id.

      3.     For the reasons articulated in the Memorandum Brief in Support of

Defendant’s Second Motion for Summary Judgment filed contemporaneously,

Defendant respectfully requests that summary judgment should be granted in their

favor and this lawsuit be dismissed in its entirety.

      WHEREFORE, Defendant respectfully requests that this Court grant his

Second Motion for Summary Judgment.

                                               Respectfully submitted,

                                               Leslie Rutledge
                                               Attorney General


                                        By:    Maryna O. Jackson
                                               Maryna O. Jackson
                                               Arkansas Bar No. 2009111
                                               Assistant Attorney General
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               Telephone: (501) 683.3296
                                               Fax: (501) 682.2591
                                               maryna.jackson@arkansasag.gov
                                               Attorneys for Keith Waddle

                           CERTIFICATE OF SERVICE

       I, Maryna O. Jackson, Assistant Attorney General, hereby certify that on
December 11, 2020, I electronically filed the foregoing with the Clerk of Court using
the CM/ECF system, which shall send notification of such filing to any CM/ECF
participants.
                                               Maryna O. Jackson
                                               Maryna O. Jackson




                                           2
